DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 and 10-15 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims which tightens the amount of additive (1 – 5 wt%) over the previous claim set.

The declaration under 37 CFR 1.132 filed 5/18/2021 is insufficient to overcome the rejection of claims 1-6 and 10-15 based upon Mizuno in view of Hallac as set forth in the last Office action because:  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.  Further, instant independent claim 1 has been to incorporate a narrower range of electrolyte additive than the previous claim set, and a further search of the prior art has revealed new prior art under 35 USC 103 that renders the declaration a moot point.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 2016/0099484) in view of Angell et al. (US 2011/0143212).
Regarding claim 1, Abraham et al. discloses in Figs 1-7, a non-aqueous electrolyte (Abstract) comprising:  lithium bis fluoro sulfonyl imide as a lithium salt ([0032]); an additive ([0031], “EC”); and a nitrile-based organic solvent ([0031]), wherein the concentration of the lithium salt is 3.5 M or more ([0032]), the additive is present at 5 wt% ([0031], “EC”)
Abraham et al. does not explicitly disclose the additive is VC.
Angell et al. discloses in Figs 1-26, a secondary battery ([0002]) including an electrolyte comprising a lithium salt with 1-3 wt% VC as an additive ([0059], [0064], [0066]).  This configuration enhances battery cycling performance ([0059], [0064], [0066]).
Angell et al. and Abraham et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the VC additive at the amount disclosed by Angell et al. into the electrolyte of Abraham et al. to enhance battery cycling performance, thereby enhancing overall battery performance.

Regarding claim 2, modified Abraham et al. discloses all of the claim limitations as set forth above and also discloses the concentration of the lithium salt is 5M ([0032]).

Regarding claim 3, modified Abraham et al. discloses all of the claim limitations as set forth above and also discloses the lithium salt further comprises LiPF6 ([0032]).

Regarding claims 4-5, modified Abraham et al. discloses all of the claim limitations as set forth above and also discloses the nitrile-based organic solvent is acetonitrile ([0031]).

Regarding claim 6, modified Abraham et al. discloses all of the claim limitations as set forth above and also discloses an organic solvent that is an ether-based solvent ([0031]).

Regarding claim 10, modified Abraham et al. discloses in Figs 1-7, a lithium secondary battery ([0039]) comprising: a positive electrode ([0039]); a negative electrode ([0039]); a separator ([0039]) interposed between the positive electrode ([0039]) and the negative electrode ([0039]); and the non-aqueous electrolyte (Abstract) as set forth above.



Regarding claim 12, modified Abraham et al. discloses all of the claim limitations as set forth above and also discloses the cyclic carbonate is EC ([0031]).

Regarding claim 13, modified Abraham et al. discloses all of the claim limitations as set forth above and also discloses the linear carbonate is EMC ([0031]).

Regarding claim 15, modified Abraham et al. discloses all of the claim limitations as set forth above and also discloses the ester-based compound is ethyl acetate ([0031]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 2016/0099484) in view of Angell et al. (US 2011/0143212) as applied to claim 6 above, and further in view of Mizuno et al. (US 2015/0280230).
Regarding claim 14, modified Abraham et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the ether-based compound is diethyl ether.
Mizuno et al. discloses in Figs 1-53, a non-aqueous electrolyte battery ([0076]-[0080]) including an electrolyte solvent comprising diethyl ether ([0078]).  This configuration enhances battery capacity and performance ([0078], [0079], [0094]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the diethyl ether disclosed by Mizuno et al. into the electrolyte of Abraham et al. to enhance battery capacity performance, thereby enhancing overall battery performance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725